DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72B” has been used to designate both a second web festoon accumulator and an unidentified component which appears to be a horn.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It appears that the horn should be labeled with reference number 78b (see Figure 18)

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 82a in Figure 13.  
It appears that 80A was intended in Figure 13.  See Figure 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schuette (US 2019/0060132 A1).


moving the web in a machine direction via a feeding assembly, the feeding assembly configured to selectively control a velocity of the web direction (see paragraph 0044, disclosing “the present system 10 may be seen to further comprise a velocity-changing device for increasing and decreasing the moving velocity of the web”); 
feeding the web to one or more bonding apparatuses, each of the one or more bonding apparatuses comprising: 
an anvil (anvil 14a, 14b, etc.); 
an ultrasonic horn (ultrasonic horn 16a, 16b, etc.) that interacts with the anvil to form ultrasonic bonds on the web; and 
an anvil actuator configured to control a velocity of the anvil (see paragraph 0046, which discloses “the system 10 includes a device for linear reciprocation of a selected anvil 14A, 14B, 14C and ultrasonic horn 16A, 16B, 16C relative to another anvil 14A, 14B, 14C and ultrasonic horn 16A, 16B, 16C and to move in the direction of arrow D, (see FIG. 13) and to thereby change the distance d3, d4 between a selected anvil 14A, 14B, 14C and horn 16A, 16B, 16C and the adjacent anvil 114A, 14B, 14C and horn 16A, 16B, 16C.”); and 
controlling operation (either manually or computer controlled, see paragraph 0046) of the anvil actuator and the feeding assembly to synchronize the velocity of the web with a velocity of the anvil by decreasing the velocity of the web and the velocity of the anvil to a web bonding velocity and an anvil bonding velocity as the web passes between the anvil and the ultrasonic 

As to claim 17, Schuette discloses selectively controlling a velocity mismatch between the web bonding velocity and the anvil bonding velocity, so as to selectively control a dwell time of the web on the anvil and thereby control a bond length of the ultrasonic bonds in the machine direction.  See paragraph 0044, disclosing that “As seen in FIG. 7, when the first and second accumulator rollers 30A, 30B move in the direction of arrow B, the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.”  See also paragraph 0054, disclosing that “The anvil and horn angle 146 in relation to the running web 12, along with the 

As to claim 19, Schuette discloses synchronizing the web bonding velocity and the anvil bonding velocity such that the velocity mismatch is zero or substantially zero.  See paragraph 0046, disclosing “As seen in FIG. 7, when the first and second accumulator rollers 30A, 30B move in the direction of arrow B, the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the accumulator rollers 30A, 30B move in the direction of arrow C (see FIG. 8) and the webs 12 move at velocity V3 to be ultimately transported by the second web festoon accumulator 24B at the first V1 velocity and in a downstream direction.”, and compare with paragraph 0050, disclosing that “For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The two paragraphs make clear that the web bonding velocity and the bonding velocity are both at V2, which reads on the limitation of “such that the velocity mismatch is zero or substantially zero”.  

As to claim 21, Schuette discloses that the anvil comprises a rotary anvil (see Schuette, paragraph 0044, disclosing that “The anvil rolls 14A, 14B are preferably synchronized such that the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the accumulator rollers 30A, 30B move in the direction of arrow C (see FIG. 8) and the webs 12 move at velocity V3 to be ultimately transported by the second web festoon accumulator 24B at the first V1 velocity and in a downstream direction.”, and compare with paragraph 0050, disclosing that “For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The two paragraphs make clear that the web bonding velocity and the bonding velocity are both at V2, which enables anvil to be in phase with the web)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) as applied to claims 16, 17, 19 and 21 above, and further in view of Kawka (US 2019/0060135 A1).


However Kawka discloses acquiring images of the ultrasonic bonds via a vision system; determining the bond length of the ultrasonic bonds based on the acquired images; comparing the determined bond length to a pre-determined desired bond length; and when the determined bond length does not match the pre-determined desired bond length, controlling the anvil actuator to adjust the velocity of the anvil so as cause the bond length to match the pre-determined desired bond length..  See paragraph 0100, disclosing “Particular examples of inspections sensors 204 may include a pattern sensor such as the SICK PS30 provided by SICK, Inc.  The PS30 sensor is a pattern scanning opto-electronic sensor.  The sensor may be taught distinctive areas of a pattern or patterns that are used as a reference for subsequent reliable detection and positioning of objects.  Another example of a sensor 204 may include a full-spectrum sensor such as the LR-W Series available from Keyence Corporation.  The LR-W Series sensor may detect differences based on appearance through color and/or contrast.  Additional examples of sensors 204 may include the Cognex Checker 4G or Cognex is2000.  These series can perform feature detection and output a signal based on detected position.  In another example, inspection sensors 204 may include combinations of commercial components in a system such as a GigE or USB 3.0 camera available from Basler, an industrial processor with FPGA discrete I/O and/or Ethernet communication capability, such as National Instruments' (NI) Industrial Controller IC-31XX, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform acquiring images of the ultrasonic bonds via a vision system; . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) as applied to claims 16, 17, 19 and 21 above.
As to claim 20, Schuette does not disclose performing a zero-speed bonding of the web by controlling the web bonding velocity and the anvil bonding velocity to be zero or approximately zero.  
However, Schuette discloses performing a lowered speed bonding of the web by controlling the web bonding velocity and the anvil bonding velocity to be lowered.  (see Schueete, paragraph 0044, disclosing that “The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity” See also paragraph 0050, disclosing that “The anvils 14A, 14B seen in views are each further provided with a servo motor 36 such that the anvils 14A, 14B may be servo motor driven.  As seen in FIG. 22, the servo motor 36 functions to vary the revolution speed of the anvils 14A, 14B.  The speed may be varied to thereby influence the dwell time of the anvil insert 18A against the web 12.  For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvils 14A, 14B are preferably 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the step of performing a zero-speed bonding of the web by controlling the web bonding velocity and the anvil bonding velocity to be zero or approximately zero in order to continue to increase the dwell time and improve the adequacy of the bonding.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) as applied to claims 16, 17, 19 and 21 above, and further in view of Samida (US 6123792 A)
As to claim 22, Schuette does not disclose that the anvil comprises a wobble anvil, and wherein the method comprises controlling a velocity of the wobble anvil via the anvil actuator to control movement thereof in a vertical direction and in the machine direction, so as to phase the velocity of the web with the velocity of the wobble anvil.
However, Samida discloses that the anvil comprises a wobble anvil (see cam follower 42 and cam track 72), and wherein the method comprises controlling a velocity of the wobble anvil via the anvil actuator to control movement thereof in a vertical direction and in the machine direction, so as to phase the velocity of the web with the velocity of the wobble anvil.  See 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the anvil comprises a wobble anvil, and wherein the method comprises controlling a velocity of the wobble anvil via the anvil actuator to control movement thereof in a vertical direction and in the machine direction, so as to phase the velocity of the web .

Claim 1-5, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) in view of Shimada (US 2015/0298390 A1) and Nakakado (US 2008/0236756 A1)

As to claim 1, Schuette discloses a bonding system for bonding a web comprising at least a pair of web layers (see paragraph 0042, disclosing “the system 10 includes an ultrasonic bonder for bonding a plurality webs 12, or a folded web 12 having a front side 12A and a back side 12B.”), the bonding system comprising: 
a velocity changing device for increasing and decreasing a velocity of the web in a machine direction (see paragraph 0044, disclosing “the present system 10 may be seen to further comprise a velocity-changing device for increasing and decreasing the moving velocity of the web”); 
an anvil (anvil 14a, 14b, etc) and a corresponding ultrasonic horn (ultrasonic horn 16a, 16b, etc) that interact to form ultrasonic bonds on the web (see paragraph 43); 
an anvil actuator configured to control a movement of the anvil (see paragraph 0046, which discloses “the system 10 includes a device for linear reciprocation of a selected anvil 14A, 14B, 14C and ultrasonic horn 16A, 16B, 16C relative to another anvil 14A, 14B, 14C and ultrasonic horn 16A, 16B, 16C and to move in the direction of arrow D, (see FIG. 13) and to 
a control system for controlling operation of the anvil actuator (see paragraph 0046, disclosing “As in the previously described arrangement, a selected anvil 14A, 14B, 14C and ultrasonic horn is 16A, 16B, 16C is preferably slidingly mounted to a base structure (not shown), and the movement manually or computer controlled, as understood by one skilled in the art.”), the control system programmed to: control movement of the anvil to synchronize the movement of the anvil with the moving velocity of the web.
Schuette also discloses the velocity changing device controls and operates in order to decrease a moving velocity of the web from a feed velocity to a bonding velocity as the web passes between the anvil and the ultrasonic horn (see paragraph 0044, disclosing “The velocity-changing device further includes means for moving the first and second accumulator rollers 30A, 30B in a unison, linear manner to thereby change the velocity V1 of the web 12 received.  As seen in FIG. 7, when the first and second accumulator rollers 30A, 30B move in the direction of arrow B, the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the accumulator rollers 30A, 30B move in the direction of arrow C (see FIG. 8) and the webs 12 move at velocity V3 to be ultimately transported by the second web festoon accumulator 24B at the first V1 velocity and in a downstream direction.”).  However, Schuette, which discloses a computer control system (see paragraph 0046), does not explicitly disclose that the control system is also for controlling the velocity changing device such that it operates in 
However, Shimada discloses and makes obvious that the control system is also for controlling the velocity changing device such that it operates in order to decrease a moving velocity of the web from a feed velocity to a bonding velocity as the web passes between the anvil and the ultrasonic horn.  See paragraph 0024, disclosing that “The device repeatedly performs high-speed transport and low-speed transport of the webs in a predetermined period.  The welding method further includes a step of repeatedly performing the high-speed transport of the webs and the low-speed transport of the webs with assumption that a length four times as long as a pitch of weldings determined by a first distance between the first gap and the third gap is one period, and the ultrasonic-welding steps are performed when the low-speed transport is performed.”  Paragraph 0076-80 discloses that:
[0076] When the anvils 11 to 14 are respectively opposite to the ultrasonic horns 21 to 24, a control device (not shown) performs control such that the speed of the webs W between the first dancer roller R1 and the second dancer roller R2 is lower than the speed V of the webs W flowing into the first dancer roller R1, and the welding using ultrasonic energy is performed. 
 
[0077] On the other hand, when the anvils 11 to 14 are not opposite to the ultrasonic horns 21 to 24, the control device (not shown) performs control such that the speed V of the webs W between the first dancer roller R1 and the second dancer roller R2 is higher than the speed V of the webs W flowing into the first dancer roller R1. 
 
[0078] Both the dancer rollers R1 and R2 repeatedly reciprocate (swing) in the direction of the arrows D10 and D20, and thus the high-speed transport and the low-speed transport are repeated. 
 
[0079] As described above, when the ultrasonic horns 21 to 24 apply the vibration energy to the webs W, the speed of the webs W that are passed between the ultrasonic horns 21 to 24 and the anvils 11 to 14 is low.  Hence, the time during which the webs W receive the vibration energy is increased, and the energy per unit area applied to the webs W is increased.  Consequently, the reliability of the welding is enhanced.

Additionally, Nakakado also discloses that the control system (see control device 5 in Nakakado; see also paragraph 0091, disclosing “As shown in FIG. 3, in this system, the control device 5 controls the ultrasonic devices 20 of the ultrasonic welder and the servo motors of the anvil roller 10, the first driving means 41, the second driving means 32 and the moving means 40.  The second driving means 32 rotatably drives the adjustment roller R2 (FIG. 1) via the servo motor.”) is also for controlling the velocity changing device such that it operates in order to decrease a moving velocity of the web from a feed velocity to a bonding velocity as the web passes between the anvil and the ultrasonic horn, and that this control device also controls the anvil roller.  See paragraph 0096, disclosing “Thus, the moving means 40, the first and second driving means 41, 32 and the anvil roller 10 (FIG. 3) are controlled, according to the movement of the dancer rollers R1, R2, so that the circumferential velocity of the first drive roller R4 and the circumferential velocity of the adjustment roller R3 are kept equal to each other and that the circumferential velocity of the anvil roller 10 and the moving velocity of the webs W between the first and second dancer rollers R1, R2 are equal to each other when the ultrasonic welding of the webs W is performed.”  Paragraph 0012 discloses that “Accordingly, the positional accuracy of the welding is improved.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control system is also for controlling the velocity changing device such that it operates in order to decrease a moving velocity of the web from a feed velocity to a bonding velocity as the web passes between the anvil and the ultrasonic horn as taught by Shimada and Nakakado so that the reliability and accuracy of the welding is enhanced.

to vary the revolution speed of the anvils 14A, 14B.  The speed may be varied to thereby influence the dwell time of the anvil insert 18A against the web 12.  For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvils 14A, 14B are preferably synchronized such that the device 10A will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the anvils 14A, 14B accelerate to velocity V3 to be rotated back to the first V1 velocity, and in a downstream direction.”)
Schuette does not explicitly disclose that the control system is programmed to operate the anvil actuator to control a rotational velocity of the rotary anvil.  
However, Nakakado as incorporated disclose that the control system is programmed to operate the anvil actuator to control a rotational velocity of the rotary anvil.  Nakakado teaches that “The angular velocity of the anvil roller 10 is controlled so that, according to the size (medium size or large size) of the worn article N shown in FIG. 4(a) and FIG. 4(c), i.e., according to the pitch of the welded areas Sa1, Sa2, Sa3, one of the pair of anvils 11, 12 can face 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control system is programmed to operate the anvil actuator to control a rotational velocity of the rotary anvil so that the reliability and accuracy of the welding is enhanced.

As to claim 3, Schuette as modified by Shimida and Nakakado would result in that the control system is programmed to operate the anvil actuator such that the rotational velocity of the rotary anvil is synchronized with the moving velocity of the web when the web is moving at the bonding velocity as it passes between the anvil and the ultrasonic horn.  Schuette disclose that the device or system operates the anvil actuator such that the rotational velocity of the rotary anvil is synchronized with the moving velocity of the web when the web is moving at the bonding velocity as it passes between the anvil and the ultrasonic horn.  See Schuette, paragraph 0033, disc losing that “The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.”  Shimida and Nakakado as applied above in claims 1 and 2 make obvious and discloses that the control system is programmed to operate as claimed.

As to claim 4, Schuette as modified by Shimida and Nakakado would result in that the control system is programmed to control the anvil actuator such that the rotational velocity of the rotary anvil is in phase with the moving velocity of the web, with there being a velocity mismatch between the rotational velocity of the rotary anvil and the bonding velocity of the web.  the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the accumulator rollers 30A, 30B move in the direction of arrow C (see FIG. 8) and the webs 12 move at velocity V3 to be ultimately transported by the second web festoon accumulator 24B at the first V1 velocity and in a downstream direction.”, and compare with paragraph 0050, disclosing that “For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The two paragraphs make clear that the web bonding velocity and the bonding velocity are both at V2, which reads on the limitation of “such that the velocity mismatch is zero or substantially zero”.  Shimida and Nakakado as applied above in claims 1 and 2 make obvious and discloses that the control system is programmed to operate as claimed.

As to claim 5, Schuette does not disclose wherein the control system is programmed to operate each of the velocity changing device and the anvil actuator such that the bonding 
However, Schuette discloses a device operating the velocity changing device and the anvil actuator such that the bonding velocity of the web and the rotational velocity of the rotary anvil are zero or approximately zero, so as to provide for a zero-speed bonding of the web..  (see Schueete, paragraph 0044, disclosing that “The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity” See also paragraph 0050, disclosing that “The anvils 14A, 14B seen in views are each further provided with a servo motor 36 such that the anvils 14A, 14B may be servo motor driven.  As seen in FIG. 22, the servo motor 36 functions to vary the revolution speed of the anvils 14A, 14B.  The speed may be varied to thereby influence the dwell time of the anvil insert 18A against the web 12.  For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvils 14A, 14B are preferably synchronized such that the device 10A will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the anvils 14A, 14B accelerate to velocity V3 to be rotated back to the first V1 velocity, and in a downstream direction.”  Thus, Schuette discloses that lowering the speed can improve bonding by increasing the dwell time and teaches that the lowering or reduction of speed is a result effect variable that can be used to improve the adequacy of the bonding; Thus Schuette would make obvious that achieving zero would thus also enable more increased dwell time.  Shimida and Nakakado as applied above in claims 1 and 2 make obvious and discloses that the control system is programmed to operate as claimed.


As to claim 10, Schuette discloses that the interaction between the anvil and the ultrasonic horn forms bonds having a bond length in the machine direction.  See for example Figure 5, showing a product that is made wherein the anvil and the ultrasonic horn forms bonds having a bond length in the machine direction.  See also paragraph 0054, disclosing that “The anvil and horn angle 146 in relation to the running web 12, along with the helical pattern of the seal surface 26B pattern produce a bond that is perpendicular to the machine direction.”

As to claim 11, Schuette as modified by Shimida and Nakakado would result in that the control system is programmed to control a velocity mismatch between the movement of the anvil and the bonding velocity of the web, so as to selectively control a dwell time of the anvil on the web and thereby control the bond length of the bonds.  Schuette for example discloses that the device can operate to create a velocity mismatch between the movement of the anvil and the bonding velocity of the web, so as to selectively control a dwell time of the anvil on the web and thereby control the bond length of the bonds.  See paragraph 0044, disclosing that “As seen in FIG. 7, when the first and second accumulator rollers 30A, 30B move in the direction of arrow B, the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, the dwell time of the web 12 during the bonding operation is adequate for proper bonding.”  Shimida and Nakakado as applied above make obvious and discloses that the control system is programmed to operate as claimed.

As to claim 14, Schuette discloses the anvil comprises a first anvil (anvil 14a), the ultrasonic horn comprises a first ultrasonic horn (horn 16a), and the anvil actuator comprises a first anvil actuator (slidingly mounted to a base structure); and wherein the bonding system further comprises a second anvil (14b) and a corresponding second ultrasonic horn (16b) that interact to form ultrasonic bonds on the web, the second anvil and second ultrasonic horn spaced apart from the first anvil and first ultrasonic horn in the machine direction, and with the second anvil having a second anvil actuator operably coupled thereto to control a movement of the second anvil; wherein the control system controls operation of the second anvil actuator such that movement of the second anvil matches that of the first anvil.  See paragraph 0043, disclosing:
The system 10 includes carrying means for carrying the webs 12 so that the webs 12 pass a first gap between the first anvil 14A and the first ultrasonic horn 16A and then a second gap between the second anvil 14B and the second ultrasonic horn 16B.  The first and second ultrasonic horns 16A, 16B apply vibration energy to the web 12 simultaneously and in cooperation with a respective anvil 14A, 14B to bond a respective portion of the web 12 that is to be an end portion 20 of an individual finished article (not shown in these views).  As mentioned, the first anvil 14A and the first ultrasonic horn 16A are provided inline from the second anvil 14B and the second ultrasonic horn 16B and are spaced apart a predetermined distance d1 that corresponds to the distance between bonds 22.  The predetermined distance d1 may be changed to accommodate various sizes of the finished product, since the distance d1 corresponds to the length of the individual article.  Accordingly, the length of the individual article may be changed by adjusting the position of the first or second ultrasonic horn 16A, 16B with respect to the other ultrasonic horn 16A, 16B.  Moreover, the system 10 includes a device for linear reciprocation of a selected anvil 14A, 14B and ultrasonic horn 16A, 16B relative another anvil 14A, 14B and ultrasonic horn 16A, 16B and to move in the direction of arrow A, (see FIG. 2) and to thereby change the distance d1, d2 between a selected anvil 14A, 14B and horn 16A, 16B and the adjacent anvil 14A, 14B and horn 16A, 16B.  Preferably, the selected anvil 14A, 14B and ultrasonic horn is 16A, 16B slidingly mounted to a base structure (not shown), and its movement manually or computer controlled, as understood by one skilled in the art.  Since the distance d1, d2 intervals of bonding positions may be changed by changing the position of the first or second ultrasonic horn 16A, 16B, the present system may easily produce individual articles of various sizes.  It is to be understood that while the view of FIG. 2 illustrates movement of the second ultrasonic horn 16B, the position of the first ultrasonic horn 16A may also or alternatively be changeable, as required by a specific application.

As to claim 15, Schuette discloses a third anvil and a corresponding third ultrasonic horn that interact to form ultrasonic bonds on the web, the third anvil and third ultrasonic horn spaced apart from the first anvil and first ultrasonic horn in the machine direction, and with the third anvil having a third anvil actuator operably coupled thereto to control a movement of the third anvil, wherein the control system controls operation of the third anvil actuator such that movement of the third anvil matches that of the first and second anvils.  See paragraph 0046, disclosing the third anvil 14c and third horn 16c, and teaching that:
With attention to FIGS. 12-15, it may be seen that a bonding system 10 according to the present invention may include a first anvil 14A, a second anvil 14B, a third anvil 14C, a first ultrasonic horn 16A, a second ultrasonic horn 16B, and a third ultrasonic horn 16C.  The anvils 14A, 14B, 14C may be each provided with an anvil insert 18 having a predetermined profile, as described above.  The anvils 14A, 14B, 14C are laterally spaced apart inline and in a machine direction.  As in the previous embodiment, the ultrasonic horns 16A, 16B, 16C apply vibration energy to the web 12 simultaneously and in cooperation with a respective anvil 14A, 14B, 14C to bond a respective portion of the web 12 that is to be an end portion 20 of an individual finished article (not shown in these views).  As previously described, the first anvil 14A and the first ultrasonic horn 16A are provided inline from the second anvil 14B and the second ultrasonic horn 16B, with the third anvil 14C and the third ultrasonic horn 16C provided inline from the second anvil 14B and the second ultrasonic horn 16B.  The anvils 14A, 14B, 14C with the corresponding horns 16A, 16B, 16C are spaced apart a predetermined distance d3 that corresponds to the distance between bonds 22.  The predetermined distance d3 may be changed to accommodate various sizes of the finished product, since the distance d3 corresponds to the length of the individual article.  Accordingly, the length of the individual article may be changed by adjusting the position of the first, second, or third ultrasonic horn 16A, 16B, 16C with respect to any other ultrasonic horn 6A, 16B, 16C.  .

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) in view of Shimada (US 2015/0298390 A1) and Nakakado (US 2008/0236756 A1) as applied to claims 1-5, 10-11, and 14-15 above, and further in view of Samida (US 6123792 A).

As to claim 6, Schuette does not disclose that the anvil comprises a wobble anvil, and wherein the control system is programmed to operate the anvil actuator to control a rotational velocity of the wobble anvil to control movement thereof in a vertical direction and in the machine direction.
However, Samida discloses that the anvil comprises a wobble anvil (see cam follower 42 and cam track 72), and makes obvious operate the anvil actuator to control a rotational velocity of the wobble anvil to control movement thereof in a vertical direction and in the machine 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the anvil comprises a wobble anvil, and wherein the control system is programmed to operate the anvil actuator to control a rotational velocity of the wobble anvil to 


As to claim 7, Schuette as combined with Shimada, Nakakado, and Samida in claim 6 above would make obvious that the control system is programmed to operate the anvil actuator such that a velocity of the movement of the wobble anvil in the machine direction is synchronized with the moving velocity of the web when the web is moving at the bonding velocity as it passes between the anvil and the ultrasonic horn.  Schuette disclose that the device or system operates the anvil actuator such that the rotational velocity of the rotary anvil is synchronized with the moving velocity of the web when the web is moving at the bonding velocity as it passes between the anvil and the ultrasonic horn.  See Schuette, paragraph 0033, disc losing that “The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.”  Shimida and Nakakado as applied above in claims 1 and 2 make obvious and discloses that the control system is programmed to operate as claimed, and Samida as applied in claim 6 above makes obvious the wobble anvil.

As to claim 8, Schuette as combined with Shimada, Nakakado, and Samida in claim 6 above would make obvious that the control system is programmed to operate the anvil actuator such that a velocity of the movement in the machine direction is in phase with the moving velocity of the web, with there being a velocity mismatch between the velocity of the movement in the machine direction and the bonding velocity of the web.  
the velocity V1 of the web 12 from the upstream side is moved to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the accumulator rollers 30A, 30B move in the direction of arrow C (see FIG. 8) and the webs 12 move at velocity V3 to be ultimately transported by the second web festoon accumulator 24B at the first V1 velocity and in a downstream direction.”, and compare with paragraph 0050, disclosing that “For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The two paragraphs make clear that the web bonding velocity and the bonding velocity are both at V2, which reads on the limitation of “such that the velocity mismatch is zero or substantially zero”.  Shimida and Nakakado as applied above in claims 1 and 2 make obvious and discloses that the control system is programmed to operate as claimed, and Samida as applied in claim 6 above makes obvious the wobble anvil.

As to claim 9, Schuette as combined with Shimada, Nakakado, and Samida in claim 6 above would make obvious that the control system is programmed to operate each of the velocity 
However, Schuette discloses a device operating the velocity changing device and the anvil actuator such that the bonding velocity of the web and the rotational velocity of the rotary anvil are zero or approximately zero, so as to provide for a zero-speed bonding of the web..  (see Schueete, paragraph 0044, disclosing that “The anvil rolls 14A, 14B are preferably synchronized such that the device 10 will produce two bonds 22 simultaneously during the slower V2 velocity” See also paragraph 0050, disclosing that “The anvils 14A, 14B seen in views are each further provided with a servo motor 36 such that the anvils 14A, 14B may be servo motor driven.  As seen in FIG. 22, the servo motor 36 functions to vary the revolution speed of the anvils 14A, 14B.  The speed may be varied to thereby influence the dwell time of the anvil insert 18A against the web 12.  For example, and as shown in FIG. 22, the revolution speed of the anvils 14A, 14B is varied such that, the revolution speed V1 of the anvils 14A, 14B from the upstream side may be slowed to second, slower velocity V2, such that the dwell time of the web 12 during the bonding operation is adequate for proper bonding.  The anvils 14A, 14B are preferably synchronized such that the device 10A will produce two bonds 22 simultaneously during the slower V2 velocity.  Once the web 12 is bonded, the anvils 14A, 14B accelerate to velocity V3 to be rotated back to the first V1 velocity, and in a downstream direction.”  Thus, Schuette discloses that lowering the speed can improve bonding by increasing the dwell time and teaches that the lowering or reduction of speed is a result effect variable that can be used to improve the adequacy of the bonding; Thus Schuette would make obvious that achieving zero would thus also enable more increased dwell time.  Shimida and Nakakado as applied above in claims 1 and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention such that that the control system is programmed to operate each of the velocity changing device and the anvil actuator such that the bonding velocity of the web and the rotational velocity of the wobble anvil are zero or approximately zero, so as to provide for a zero-speed bonding of the web in order to continue to increase the dwell time and improve the adequacy of the bonding.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuette (US 2019/0060132 A1) in view of Shimada (US 2015/0298390 A1) and Nakakado (US 2008/0236756 A1) as applied to claims 1-5, 10-11, and 14-15 above, and further in view of Kawka (US 20190060135 A1).

As to claim 12, Schuette does not disclose a vision system in operable communication with the control system and configured to acquire images of the ultrasonic bonds, so as to monitor the bond length of the bonds.

However Kawka disclose a vision system in operable communication with the control system and configured to acquire images of the ultrasonic bonds, so as to monitor the bond length of the bonds.  See paragraph 0100, disclosing “Particular examples of inspections sensors 204 may include a pattern sensor such as the SICK PS30 provided by SICK, Inc.  The PS30 sensor is a pattern scanning opto-electronic sensor.  The sensor may be taught distinctive areas of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention disclose a vision system in operable communication with the control system and configured to acquire images of the ultrasonic bonds, so as to monitor the bond length of the bonds in order to achieve reliable positioning of elements. 

Similarly, as to claim 13, Schuette does not disclose that the control system is programmed to: receive the images from the vision system; identify the bond length of the bonds based on the images; compare the identified bond length to a pre-determined desired bond length; and when the identified bond length does not match the pre-determined desired bond length, control the anvil actuator to adjust the movement of the anvil so as cause the bond length to match the pre-determined desired bond length.
However Kawka makes obvious that the control system is programmed to: receive the images from the vision system; identify the bond length of the bonds based on the images; compare the identified bond length to a pre-determined desired bond length; and when the identified bond length does not match the pre-determined desired bond length, control the anvil actuator to adjust the movement of the anvil so as cause the bond length to match the pre-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control system is programmed to: receive the images from the vision system; identify the bond length of the bonds based on the images; compare the identified bond length to a pre-determined desired bond length; and when the identified bond length does not match the pre-determined desired bond length, control the anvil actuator to adjust the movement of the anvil so as cause the bond length to match the pre-determined desired bond length in order to achieve reliable positioning of elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GRK